UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to. Commission File Number 000-51661 BIGSTRING CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-0297832 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 157 Broad Street, Suite 109, Red Bank, New Jersey 07701 (Address of principal executive offices) (Zip Code) (732) 741-2840 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.0001 (Title of class) Indicate by check mark if the Registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes ¨ No x Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or such shorter period that the Registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x At June30, 2011, the aggregate market value of shares held by non-affiliates of the Registrant (based upon the closing sale price of such shares on The NASDAQ OTC Pink Sheets on June30, 2011) was $1,272,629. At March 30, 2012, there were 144,027,690 shares of the Registrant’s common stock outstanding. Index SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain information included in this annual report on Form 10-K and other filings of the Registrant under the Securities Act of 1933, as amended (the “Securities Act”), and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as well as information communicated orally or in writing between the dates of such filings, contains or may contain “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act. Such statements are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from expected results. Among these risks, trends and uncertainties are the availability of working capital to fund our operations, the competitive market in which we operate, the efficient and uninterrupted operation of our computer and communications systems, our ability to generate a profit and execute our business plan, the retention of key personnel, our ability to protect and defend our intellectual property and the effects of governmental regulation. In some cases, forward-looking statements can be identified by terminology such as “may,” “will,” “should,” “could,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms or other comparable terminology. Although the Registrant believes that the expectations reflected in the forward-looking statements contained herein are reasonable, the Registrant cannot guarantee future results, levels of activity, performance or achievements. Moreover, neither the Registrant, nor any other person, assumes responsibility for the accuracy and completeness of such statements. The Registrant is under no duty to update any of the forward-looking statements contained herein after the date of this annual report on Form 10-K. Index BIGSTRING CORPORATION INDEX TO FORM 10-K PART I PAGE Item 1. Business 2 Item 1A. Risk Factors 5 Item 1B. Unresolved Staff Comments 5 Item 2. Properties 5 Item 3. Legal Proceedings 5 Item 4. Mine Safety Disclosure 5 PART II Item 5. Market for Registrant’s Common Equity 6 Item 6. Selected Financial Data 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 10 Item 8. Financial Statements and Supplementary Data 10 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 11 Item 9A. Controls and Procedures 11 Item 9B. Other Information 11 PART III Item 10. Directors, Executive Officers and Corporate Governance 12 Item 11. Executive Compensation 14 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 17 Item 13. Certain Relationships and Related Transactions and Director Independence 18 Item 14. Principal Accountant Fees and Services 18 Item 15. Exhibits, Financial Statement Schedules 19 Index to Consolidated Financial Statements F-1 Index of Exhibits E-1 Signatures 20 1 Index PART I Item 1. Business Background BigString Corporation (“BigString” or the “Company”) was incorporated in the state of Delaware on October 8, 2003 under the name “Recall Mail Corporation.” The Company’s name was formally changed to “BigString Corporation” in July 2005. BigString was formed to develop technology that would allow the user of email services to have comprehensive control, security and privacy relating to the email generated by the user. In March 2004, the BigString email service was introduced to the market. BigString Interactive, Inc. (“BigString Interactive”), incorporated in the state of New Jersey, was formed by BigString in early 2006 to develop technology relating to interactive web portals. PeopleString Corporation (“PeopleString”), incorporated in the state of Delaware, was formed by BigString in early 2009 to develop technology relating to social networks. PeopleString is a separate reporting company under the Exchange Act.As of March 30, 2012, BigString owned less than 15% of PeopleString’s outstanding common stock. Business Strategy Many entities in the Internet communications industry utilize a blended model that includes advertising, subscriptions and hosting. Email service providers offer premium services and products which include, among other features, value-added services such as advanced spam filters, advanced virus protection, additional storage, multiple email addresses and secure email. In addition to our free email service product, which includes the aforementioned features plus our proprietary features, we offer premium email services, products and applications, which are offered in several different packages at various prices and may be purchased by the users of our BigString email service. BigString includes advertising with its email services. Advertisements are primarily displayed to users of our free service. Advertisements customarily include text and banner ads and are paid based on a mix of impressions, clicks and actions. BigString currently has agreements with a number of firms that provide advertising services. In the future, we may add additional types of advertisements and additional advertising service firms, as well as direct advertisers and sponsors, as we increase the monetization of our user base. BigString developed email hosting, private label, and co-branded solutions to leverage the ‘stickiness’ of email and the advantage it can offer an Internet property. These solutions offer BigString’s unique email features under the logos and marks of web publishers and content sites, such as search engines, social networks, online dating sites, ISPs and social media portals. Web publishers and content sites can further their image and differentiate their services from competitors, while increasing incremental traffic, page views and ad revenue from their existing members. Agreements may include a revenue share arrangement, and we may also charge development and maintenance fees. Web publishers and content sites provide the marketing, which expands awareness of BigString’s unique services beyond BigString’s marketing and can help us grow more quickly. Building on the vast popularity of the social networking sites such as Facebook®, Twitter®, MySpace®, Friendster® and LinkedIn®, BigString’s social networking applications allow users to easily send and receive messages, notifications, email and videos that self-destruct on command. These rapidly growing, adjacent markets offer BigString the opportunity to leverage its skills in messaging and streaming audio and video to create complementary messaging applications. Our development efforts are focused to address security and privacy gaps in social networking messaging applications. In December 2009, we received a patent from the United States Patent and Trademark Office for Universal, Recallable, Erasable, Secure and Timed Delivery Email. The issued patent may help us explore new licensing and revenue opportunities for our patented technology, as well as pursue any possible infringement. Promotion We promote our messaging service and products through the Internet, including messaging and email tag lines, organic search, paid search, banners, blogs, social networks, video and other viral tactics, multimedia, print, and radio, as well as through alliances with marketing affiliates and programs contained on our interactive entertainment portal. We also offer fee based services through online stores as a point of sale license purchase. Our promotions may also include partnerships, hosting, private label, co-branded solutions and software as a service (“SaaS”). Web publishers and content sites may offer our messaging services to their existing registered member base as well as all future members that register. The web publishers and content sites are responsible for marketing. 2 Index Market Affiliations We enter into market affiliations with other Internet companies regarding advertisements and other marketing promotions which can be accessed through our website. Through these marketing affiliations, advertisements, such as banner ads, are posted on our website and may be accessed by our users. In addition, advertising websites may be accessed directly through our website. Our marketing affiliates are obligated to pay us a portion of the revenue they receive from advertisers as compensation for BigString’s sale of promotional space on our website. We generate revenue when our users access the advertisements or advertising websites and purchase products and services. In addition, we generate revenue based on the number of our users accessing advertisements and advertisers’ websites. We also generate revenue based upon the number of impressions per advertisement. Products and Services BigString offers a web-based, POP3/IMAP server, email service solution. Our patented technology provides a user with the ability to manage and control content sent by email. The user’s email executes through the BigString server but such execution is transparent to the sender and recipients of the email. A user of our BigString email services will have his, her or its email transposed from a text-based message through BigString’s server, and an exact, replicated image of the email will be instantaneously streamed to the recipient. The recipient never actually receives the content, but only receives images of the content. The user of the BigString email service and products can transparently edit, recall, cancel, and erase the email as well as insert or delete attachments, even after the email has been sent out and opened. All the subsequent changes by the sender will be completely transparent to the recipient. In addition, the sender has complete control over the life and duration of the email. The sender can have the email self-destruct or disappear after a defined number of views or after a certain time period. BigString’s current email service provides, at no cost to its users, advanced spam filters, virus protection and large-storage, web-based email accounts with features similar to those offered by AOL®, Yahoo®, Hotmail®, Google®, Verizon® and Comcast®. In addition to the equivalent features provided by competitors, BigString’s email service offers erasable, recallable and self destroying applications, set time or number of views (including ‘view-once’) and masquerading to protect the sender’s privacy and security. It also allows a sender to view tracking reports that indicate when emails were opened by the recipient, and how many times they were viewed. Senders can add, change and/or delete attachments before or after a recipient opened the email. In addition, it allows senders to direct emails to disintegrate in front of their recipient’s eyes and allows senders to create, save and send self-destructing video email. Products Offered – BigString currently offers its consumer, business and enterprise customers the following packages: Email · BigString Free Email (No Charge), provides the features of BigString’s email service, includes unlimited GB email storage and permits the user to send unlimited emails per month. It is accessed by the user through the web as web-based email, or webmail, and each user is given one address. Individuals can signup for multiple “disposable” accounts. Wizards help users import previously saved contacts. To personalize their email, users can create an alias, create their own font, add signatures, add pictures to both their profile and their contacts’ profiles, create multiple expire messages, and create custom templates with editable fields and then access the saved templates to save time while composing messages. · BigString Premium Email ($29.95 per year), offers all the features of the BigString Free Email account, plus vanity domains (yourname@yourdomain.com), POP3 access using any email client (such as Microsoft Outlook®), 30 minute video email and reduced banner advertising. · BigString Business Email ($149.95+ per year), offers all the features of the BigString Premium account, plus 10 email accounts, global filter notification and advanced email management. Small and medium sized businesses can customize the number of additional addresses for an additional fee. Email Hosting · BigString Private Label Email ($5,000.00 development, $500.00 per year + revenue share), offers web publishers and content sites BigString’s hosted email platform as a value-added service for their members, and helps generate incremental traffic, page views and ad revenue from their existing members. The private labeled, or white labeled, solution offers a revenue share of advertising and/or premium fees generated by BigString. · BigString Email Hosting (Enterprise level) ($11,500.00+ per year), offers enterprise level firms all the features of BigString Private Label Email, in a licensed package which can be customized to integrate with the firms’ messaging, networking and video applications. 3 Index BigString continues to apply its streaming audio and video experience and technologies into its messaging, email and social network applications. Technical and Customer Support – Technical and customer support for BigString’s messaging service and products is available by customers contacting BigString through email. Historically, the customers of BigString’s services and products have required very little support. BigString reviews its support capabilities and updates and enhances such capabilities to meet the needs of the users of its products and services. In the future, BigString may outsource the support of its products and services to cost effective call centers or service providers. Also available on the BigString website is a Frequently Asked Questions section and a comprehensive BigString User Guide. We believe that BigString’s Frequently Asked Questions section and User Guide usually can resolve most of a user’s problems. As we introduce new products or enhancements to existing products, we expect our Frequently Asked Questions section and User Guide to be updated. Protection of Proprietary Rights We rely on a combination of U.S. and foreign patent, copyright, trademark and trade secret laws to establish and protect our proprietary rights. In particular, we rely upon our patent for Universal Recallable, Erasable, Secure and Timed Delivery Email, U.S. Patent Number 7,640,307B2; our patent application for Destroyable Instant Messaging (IM), Serial No. 12/060,406; our service mark for the word “BigString,” Serial No. 78/336,856; our service mark for the word “Our Prisoner,” Serial No. 78/751,930; and the protection of our proprietary information afforded by the Lanham Act of 1946, 15 U.S.C. §§ 1051-1127; the Economic Espionage Act of 1996, 18 U.S.C. §1832; the Uniform Trade Secrets Act; as well as by common-law. The patent for Universal Recallable, Erasable and Timed Delivery Email will expire on April 18, 2024, 20 years following the date our patent application was filed. If issued by the United States Patent and Trademark Office, the patent for Destroyable Instant Messaging (IM) will expire on April 1, 2028, 20 years following the date our patent application was filed. Our service marks will not expire provided that we continue to make routine filings to keep them current with the United States Patent and Trademark Office. Under the U.S. patent laws, our rights to the intellectual property which is the subject of our patent and patent application may not be infringed upon by a third party. We may assert rights and provisional rights as to the intellectual property covered by the patent and patent application, respectively. BigString may obtain a reasonable royalty from a third party that infringes on a claim, provided actual notice is given to the third party by BigString and with respect to the patent application, that a patent issues from the application with a substantially identical claim. Market We currently market to Internet users who seek to utilize the Internet as their source for email and messaging services. Generally, our products and services can be readily accessed through the Internet and thus from virtually anywhere the Internet is accessible. Email users can access BigString’s English language site, http://www.BigString.com, on a global basis, 24 hours a day. Social network users can access BigString’s private wall site, http://www.PrivateString.com, on a global basis, 24 hours a day. Competition We have existing competitors for our businesses that have greater financial, personnel and other resources, longer operating histories, more technological expertise, more recognizable names and more established relationships in industries that we currently serve or may serve in the future. Increased competition, our inability to compete successfully against current or future competitors, pricing pressures or loss of market share could result in increased costs and reduced operating margins, which could harm our business, operating results, financial condition and future prospects. Many of these firms are well established, have reputations for success and have significantly greater financial, marketing, distribution, personnel, and other resources than we do. Further, we may experience price competition, and this competition may adversely affect our financial condition and results of operations or adversely affect our revenues and profitability. The markets for our services are highly competitive. With limited barriers to entry we believe the competitive landscape will continue to increase both from new entrants to the market as well as from existing players. We remain focused on delivering better, more advanced and innovative services than our competitors. 4 Index Employees We currently have five employees, a number of whom also share their time and expenses with PeopleString. At December 31, 2011, we had five employees. We believe that our relationship with our employees is satisfactory. We have not suffered any labor problems since our inception. Darin M. Myman, Robert S. DeMeulemeester and Adam M. Kotkin are members of the board of directors of BigString. Mr. Myman and Mr. DeMeulemeester are key executives of BigString. Mr. Myman, Mr. DeMeulemeester and Mr. Kotkin are also key executives and directors of PeopleString. Government Regulation We do not currently face direct regulation by any governmental agency, other than laws and regulations generally applicable to businesses. Due to the widespread use of the Internet, it is possible that a number of laws and regulations may be adopted in the U.S. and abroad with particular applicability to the Internet. It is possible that governments will enact legislation that may be applicable to us in areas including network security, encryption, data and privacy protection, electronic authentication or “digital” signatures, access charges and retransmission activities. Moreover, the applicability to the Internet of existing laws governing issues including property ownership, content, taxation, defamation and personal privacy is uncertain. The majority of laws that currently regulate the Internet were adopted before the widespread use and commercialization of the Internet and, as a result, do not contemplate or address the unique issues of the Internet and related technologies. Any export or import restrictions, new legislation or regulation or governmental enforcement of existing regulations may limit the growth of the Internet, increase our cost of doing business or increase our legal exposure. Any of these factors could have a material adverse effect on our business, financial condition and results of operations. Violations of local laws may be alleged or charged by state or foreign governments, and we may unintentionally violate local laws. Local laws may be modified or new laws enacted, in the future. Any of these developments could have a material adverse effect on our business, results of operations and financial condition. Item 1A. Risk Factors BigString is a smaller reporting company and is therefore not required to provide this information. Item 1B. Unresolved Staff Comments None. Item 2.Properties BigString shares approximately 1,426 square feet of office space at 157 Broad Street, Suite 109, Red Bank, New Jersey 07701 with PeopleString. Our operating lease for these premises is month to month. The current occupancy rate is $2,300 per month. In addition, we lease hosting facilities. While we believe that the offices are adequate to meet our current requirements, we continue to evaluate facility needs and requirements for the future. Item 3. Legal Proceedings We are not a party to, and none of our property is the subject of, any pending legal proceedings. To our knowledge, no governmental authority is contemplating any such proceedings. Item 4. Mine Safety Disclosure Not applicable. 5 Index PART II Item 5. Market for Registrant’s Common Equity Market Information Our common stock commenced quotation on the NASDAQ OTC Bulletin Board under the trading symbol “BSGC” on May 2, 2006. In late 2010, stock quotations for BigString moved from the NASDAQ OTC Bulletin Board to the NASDAQ OTC Pink Sheets. The closing price of our common stock on March 30, 2012 was $0.01 per share. The following table sets forth, for the periods indicated, the high and low sales prices for our common stock as reported on the NASDAQ OTC Bulletin Board and NASDAQ OTC Pink Sheets. This information reflects inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Year Ended December 31, 2011 High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Year Ended December 31, 2010 High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Price was less than $0.01. The NASDAQ OTC Bulletin Board and NASDAQ OTC Pink Sheets are generally considered to be less active and efficient markets than the NASDAQ Global Market, the NASDAQ Capital Market or any national exchange and will not provide investors with the liquidity that the NASDAQ Global Market, the NASDAQ Capital Market or a national exchange would offer. As of March 30, 2012, we had over ten market makers for our common stock, including: Automated Trading Desk Financial Services, Inc., Cantor Fitzgerald & Co., Citadel Securities LLC, E*Trade Capital Markets, LLC, Knight Equity Markets, L.P., Pershing LLC, Rodman & Renshaw, Inc., The Vertical Trading Group, LLC, UBS Securities, LLC, and Vfinance Investments, Inc. As of March 30, 2012, the approximate number of registered holders of our common stock was 49. As of March 30, 2012, the number of outstanding shares of our common stock was 144,027,690; the number of outstanding shares of our Series A Preferred Stock was 79,657 (currently convertible into 1,101,452 shares of our common stock); and there were 5,375,000 shares of common stock subject to outstanding warrants, and 9,125,000 shares of common stock subject to outstanding stock options. Dividends No dividends were declared on BigString’s common stock in the years ended December 31, 2011 and 2010, and it is anticipated that cash dividends will not be declared on BigString’s common stock in the foreseeable future. Our dividend policy is subject to the discretion of our board of directors and depends upon a number of factors, including operating results, financial condition and general business conditions. Holders of common stock are entitled to receive dividends as, if and when declared by our board of directors out of funds legally available therefor. We may pay cash dividends if net income available to stockholders fully funds the proposed dividends, and the expected rate of earnings retention is consistent with capital needs, asset quality and overall financial condition. Issuance of Shares of Common Stock in Connection With Conversion of Notes On January 10, 2011, BigString issued 1,666,667 shares of its common stock upon the conversion of convertible promissory notes totaling $25,000 by Alpha Capital Anstalt. The conversion price was $0.015 per share. On January 20, 2011, BigString issued 3,000,000, 2,918,283 and 4,547,478 shares of its common stock upon the conversion of convertible promissory notes totaling $45,000, $43,774 and $68,212 by Alpha Capital Anstalt, Excalibur Special Opportunities LP and Whalehaven Capital Fund Limited, respectively. The conversion price was $0.015 per share. 6 Index On January 24, 2011, BigString issued 1,000,000 and 4,800,000 shares of its common stock upon the conversion of convertible promissory notes totaling $15,000 and $72,000 by Alpha Capital Anstalt and Whalehaven Capital Fund Limited, respectively. The conversion price was $0.015 per share. On January 25, 2011, BigString issued 4,000,000 shares of its common stock upon the conversion of convertible promissory notes totaling $60,000 by Alpha Capital Anstalt. The conversion price was $0.015 per share. On January 26, 2011, BigString issued 3,333,334 shares of its common stock upon the conversion of convertible promissory notes totaling $50,000 by Iroquois Capital Management, LLC. The conversion price was $0.015 per share. On February 24, 2011, BigString issued 3,000,000 shares of its common stock upon the conversion of convertible promissory notes totaling $45,000 by Whalehaven Capital Fund Limited. The conversion price was $0.015 per share. On March 11, 2011, BigString issued 3,353,457 shares of its common stock upon the conversion of convertible promissory notes totaling $50,302 by Excalibur Special Opportunities LP. The conversion price was $0.015 per share. On March 16, 2011, BigString issued 4,319,189 shares of its common stock upon the conversion of convertible promissory notes totaling $64,788 by Whalehaven Capital Fund Limited. The conversion price was $0.015 per share. In connection with each of the issuances of shares described, BigString relied on an exemption from registration for a private transaction not involving a public distribution provided by Section 4(2) of the Securities Act. Details of Issuance of Shares of Our Common Stock in Connection With Accrued Interest On March 11, 2011, BigString issued 2,448,642 shares of its common stock for accrued interest on convertible promissory notes totaling $36,730. BigString issued 1,000,000, 510,759 and 937,883 shares of BigString’s common stock to Alpha Capital Anstalt, Excalibur Special Opportunities LP and Whalehaven Capital Fund Limited, respectively. The interest conversion price was $0.015 per share. In connection with these issuances of common stock, BigString relied on an exemption from registration for a private transaction not involving a public distribution provided by Section 4(2) of the Securities Act. Item 6. Selected Financial Data BigString is a smaller reporting company and is therefore not required to provide this information. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis is intended to provide information about BigString’s financial condition and results of operations for the years ended December 31, 2011 and 2010. This information should be read in conjunction with BigString’s audited consolidated financial statements for the years ended December 31, 2011 and 2010, including the related notes thereto, which begin on page F-2 of this report. Background BigString was incorporated in the state of Delaware on October 8, 2003 under the name “Recall Mail Corporation.” The company’s name was formally changed to BigString Corporation in July 2005. BigString was formed to develop technology that would allow the user of email services to have comprehensive control, security and privacy relating to the email generated by the user. BigString Interactive, incorporated in the state of New Jersey on January 20, 2006 to develop technology relating to interactive web portals, is a wholly-owned subsidiary of BigString. At December 31, 2011, BigString was not considered a development stage enterprise in accordance with the guidance contained in the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 915, “Development Stage Entities.” Overview BigString is a technology firm with a global client base, focused on providing a superior online communications experience for its users. We serve three main email markets: free and premium fee email accounts for individuals; professional business email solutions; and email hosting, private label, and co-branded solutions for web publishers and content sites, such as search engines, social networks, online dating sites, ISPs and social media portals. A few of the key features of our email services include: 7 Index · Self-destructing video email that can be programmed to self-destruct after a specific number of viewings or a set time; · New tracking tools to enable the sender to know when and how many times their email has been opened and if it has been forwarded; and · Unlimited email storage. In addition to our recallable email, we have developed other security focused messaging and social networking products and services. Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based upon BigString’s consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these consolidated financial statements requires BigString to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses and related disclosure of contingent assets and liabilities. On an on-going basis, BigString evaluates its estimates, including, but not limited to, those related to such items as costs to complete performance contracts, income tax exposures, accruals, depreciable/useful lives, allowance for doubtful accounts and valuation allowances. BigString bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results could differ from those estimates. BigString believes the following critical accounting policies affect its more significant judgments and estimates used in the preparation of its consolidated financial statements. Revenue Recognition. BigString derives revenue from online services, electronic commerce, advertising and data network services. BigString also derives revenue from marketing affiliations. BigString recognizes revenue in accordance with the guidance contained in the ASC 605, “Revenue Recognition.” Consistent with the provisions of ASC 605-45-05, BigString generally recognizes revenue associated with its advertising and marketing affiliation programs on a gross basis due primarily to the following factors: BigString is the primary obligor; has general inventory risk; has latitude in establishing prices; has discretion in supplier selection; performs part of the service; and determines specifications. Consistent with ASC 605-50-15, BigString accounts for cash considerations given to customers, for which it does not receive a separately identifiable benefit or cannot reasonably estimate fair value, as a reduction of revenue rather than as an expense. Accordingly, any corresponding distributions to customers are recorded as a reduction of gross revenue. BigString records its allowance for doubtful accounts based upon an assessment of various factors, including historical experience, age of the accounts receivable balances, the credit quality of customers, current economic conditions and other factors that may affect its customers’ ability to pay. Research and Development. BigString accounts for research and development costs in accordance with accounting pronouncements, including ASC 730, “Research and Development,” and ASC 985, “Software.” BigString has determined that technological feasibility for its software products is reached shortly before the products are released. Research and development costs incurred between the establishment of technological feasibility and product release have not been material and have accordingly been expensed when incurred. Stock-Based Compensation. BigString accounts for stock-based compensation under ASC 718, “Compensation-Stock Compensation.” The compensation cost for the portion of awards is based on the grant-date fair value of those awards as calculated for either recognition or pro forma disclosures under ASC 718. BigString has one stock-based compensation plan under which incentive and nonqualified stock options or rights to purchase stock may be granted to employees, directors and other eligible participants. BigString issues shares of its common stock, warrants to purchase common stock and non-qualified stock options to non-employees as stock-based compensation. BigString accounts for the services using the fair market value of the consideration issued. Evaluation of Long-Lived Assets. BigString reviews property and equipment and finite-lived intangible assets for impairment whenever events or changes in circumstances indicate the carrying value may not be recoverable. An impairment exists when the carrying amount of the long-lived asset is not recoverable and exceeds its fair value. The carrying amount of a long-lived asset is not recoverable if it exceeds the sum of the estimated undiscounted cash flow expected to result from the use and eventual disposition of the asset. If an impairment exists, the resulting write-down would be the difference between the fair market value of the long-lived asset and the related carrying amount. 8 Index Accounting for Derivatives. BigString evaluates its options, warrants or other contracts to determine if those contracts or embedded components of those contracts qualify as derivatives to be separately accounted for under ASC 815-15-10, “Hedging and Derivatives-Embedded Derivatives” and related interpretations including ASC 815-40-05, “Hedging and Derivatives-Contracts in Entity’s Own Equity.” Recent Accounting Pronouncements. BigString’s significant accounting policies are summarized in Note 1 of BigString’s consolidated financial statements for the years ended December 31, 2011 and 2010. There were no significant changes to these accounting policies during the years ended December 31, 2011 and 2010 and BigString does not expect that the adoption of other recent accounting pronouncements will have a material impact on its consolidated financial statements. Results of Operations For the Years Ended December 31, 2011 and 2010 Net Earnings (Loss). For the year ended December 31, 2011, net earnings were $603,670, as compared to a net loss of $540,601 for the year ended December 31, 2010. The $1,144,271 increase in net earnings was primarily attributable to other income from a gain on sale of investments, partially offset by an increase in operating expenses. Revenues. For the year ended December 31, 2011, revenues were $56,879, a $12,322 decrease from revenues of $69,201 generated during the year ended December 31, 2010. Of the revenues generated for the year ended December 31, 2011, $43,847 was generated from product and service fees and $13,032 was generated from advertisers, as compared to $52,907 from product and service fees and $16,294 from advertisers for the year ended December 31, 2010. As of December 31, 2011, unearned revenue from product fees decreased to $0 from $1,303 at December 31, 2010. Operating Expenses. For the year ended December 31, 2011, operating expenses were $826,716, a $644,656 increase from operating expenses of $182,060 incurred in the year ended December 31, 2010. · Cost of revenues: Cost of revenues for the year ended December 31, 2011 were $51,695, as compared to $46,622 for the prior year. The $5,073 increase in cost of revenues was primarily attributable to increased hosting expenses. · Research, development, sales, general and administrative: Research, development, sales, general and administrative expenses for the year ended December 31, 2011 were $775,021, as compared to $135,438 for the prior year. The $639,583 increase in expenses was primarily attributable to increased consulting, legal, staffing and associated overhead expenses. Other income (expense). For the year ended December 31, 2011, other income was $1,373,507, a $1,801,249 increase over other expenses of $427,742 incurred in the year ended December 31, 2010. · Interest income: Interest income for the year ended December 31, 2011 was $482, as compared to $45 for the prior year. The $437 increase in income was primarily due to increased cash balances. · Interest expense: Interest expense for the year ended December 31, 2011 was $11,427, as compared to $92,680 for the prior year. The $81,253 decrease in expense was primarily due to reduced debt. · Other, net: Other, net income for the year ended December 31, 2011 was $1,384,452, as compared to Other, net expense of $335,107 for the prior year. The $1,719,559 increase in income was primarily due to an increase in gain on sale of investment of $2,318,827 and reduction of amortization expenses of $294,935, partially offset by amortization of deferred financing of $155,100 and other loss of $739,103 related to the gain on sale of investment as part of several Agreement and Releases.The gain on sale of investment included $260,000, $740,000 and $18,826 from the sale of PeopleString common shares in April 2011, March 2011 and January 2011, respectively, and $1,300,000 from the issuance of PeopleString common shares in January 2011 as part of several Agreement and Releases. 9 Index Income Taxes. For the years ended December 31, 2011 and 2010, we had no net income tax benefits. · Valuation allowances for the years ending December 31, 2011 and 2010 have been applied to offset the deferred tax assets in recognition of the uncertainty that such tax benefits will be realized as BigString may continue to incur losses. Net operating loss carryforwards were applied to earnings for the year ended December 31, 2011. · At December 31, 2011, BigString has available net operating loss carry forwards of approximately $12.6 million for federal income tax reporting purposes and $1.2 million for state income tax reporting purposes which expire in various years through 2031. The differences between book income and tax income primarily relates to amortization of intangible assets and other expenditures. Pursuant to Section382 of the Internal Revenue Code of 1986, as amended, the annual utilization of a company’s net operating loss and research credit carry forwards may be limited, and, as such, BigString may be restricted in using its net operating loss and research credit carry forwards to offset future federal income tax expense. Liquidity and Capital Resources Our operating and capital requirements have exceeded our cash flow from operations as we have been building our business. Since inception through December 31, 2011, we have expended $5,102,316 for operating and investing activities, which has been primarily funded by investments of $5,371,533 from our stockholders and convertible note holders. For the year ended December 31, 2011, we generated $253,992 from our operating and investing activities, an increase of $241,806 from the $12,186 generated during the year ended December 31, 2010. Our cash balance as of December 31, 2011 was $269,217, which was an increase of $253,992 from our cash balance of $15,225 as of December 31, 2010. This increase to our cash balance was primarily associated with the gain on sale of investments. In March 2011, BigString sold 1,850,000 shares of PeopleString common stock through private transactions to accredited investors. The common stock was sold at $0.40 per share and BigString received aggregate gross proceeds of $740,000. As of March 31, 2011, BigString owned 6,125,600 shares of PeopleString common stock, approximately 17.7% of the issued and outstanding shares. In April 2011, BigString sold 650,000 shares of PeopleString common stock through private transactions to accredited investors. The common stock was sold at $0.40 per share and BigString received aggregate gross proceeds of $260,000. As of March 30, 2012, BigString owned 5,475,600 shares of PeopleString common stock, approximately 14.3% of the issued and outstanding shares. Management believes its current cash balance of approximately $155,000 at March 30, 2012 is sufficient to fund the minimum level of operations for the next nine months. Our consolidated financial statements beginning on page F-2 have been prepared assuming we will continue as a going concern. As more fully explained in Note 2 to our consolidated financial statements, we have a working capital deficit and have incurred losses since operations commenced. Our continued existence is dependent upon our ability to obtain needed working capital through additional equity and/or debt financing and revenue to cover expenses as we continue to incur losses. However, there can be no assurance that such funds will be available to us or, if available, on terms satisfactory to us. Our failure to obtain adequate additional financing may require us to delay or curtail some or all of our business efforts and could cause us to seek bankruptcy protection. Any additional equity financing may involve substantial dilution to our then-existing stockholders. These uncertainties raise substantial doubt about our ability to continue as a going concern. Our consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties should we be unable to continue as a going concern. In addition, if the revenues from our operations are not adequate to allow us to pay the principal and interest on the outstanding convertible notes, and the convertible notes are not converted into shares of common stock, we will seek additional equity financing and/or debt financing. It is also possible that we will seek to borrow money from traditional lending institutions, such as banks. Our current officers and directors have not, as of the date of this filing, loaned any funds to BigString. There are no formal commitments or arrangements to advance or loan funds to BigString or repay any such advances or loans. Item 7A. Quantitative and Qualitative Disclosure About Market Risk BigString is a smaller reporting company and is therefore not required to provide this information. Item 8.Financial Statements and Supplementary Data The consolidated financial statements and supplementary data of BigString called for by this item are submitted under a separate section of this report. Reference is made to the Index of Financial Statements contained on page F-1 herein. 10 Index Item 9.Changes In and Disagreements With Accountants on Accounting and Financial Disclosure None. Item 9A. Controls and Procedures (a) Evaluation of disclosure controls and procedures. Management, with the participation of our chief executive officer and chief financial officer, evaluated the effectiveness of our disclosure controls and procedures pursuant to Rule 13a-15 under the Exchange Act as of the end of the period covered by this report.In designing and evaluating the disclosure controls and procedures, management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. In addition, the design of disclosure controls and procedures must reflect the fact that there are resource constraints and that management is required to apply its judgment in evaluating the benefits of possible controls and procedures relative to their costs. Based onmanagement’s evaluation, our chief executive officer and chief financial officer concluded that, as of December31, 2011, our disclosure controls and procedures are designed at a reasonable assurance level and are effective to provide reasonable assurance that information we are required to disclose in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms, and that such information is accumulated and communicated to our management, including our chief executive officer and chief financial officer, as appropriate, to allow timely decisions regarding required disclosure. (b) Changes in internal control over financial reporting. Wereview our system of internal control over financial reporting and make changes to our processes and systems to improve controls and increase efficiency, while ensuring that we maintain an effective internal control environment. Changes may include such activities as implementing new, more efficient systems, consolidating activities, and migrating processes. There were no changes in our internal control over financial reporting that occurred during our fourth fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. (c) Management’s report on internal control over financial reporting. Management is responsible for establishing and maintaining adequate control over financial reporting for BigString. Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles. Internal controls over financial reporting includes those policies and procedures that: (1)pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of BigString; (2)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with U.S. generally accepted accounting principles, and that receipts and expenditures of BigString are being made only in accordance with authorizations of management and directors of BigString; and (3)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of BigString’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluations of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management, with the participation of our principal executive officer and principal financial and accounting officer, conducted an evaluation of the effectiveness of BigString’s internal control over financial reporting based on the framework in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this evaluation, management concluded that our internal control over financial reporting was effective as of December31, 2011. Item 9B. Other Information None. 11 Index PART III Item 10. Directors, Executive Officers and Corporate Governance Directors Number of Directors. Our board of directors currently consists of three members. Our Amended and Restated Bylaws provide that the board of directors may consist of a minimum of three directors and a maximum of twelve, as determined by the board of directors from time to time. Director Qualifications. While the selection of directors is a complex and subjective process that requires considerations of many intangible factors, the Company believes that candidates should generally meet the following criteria: · Broad training, experience and a successful track record at senior policy-making levels in business, government, education, technology, accounting, law, consulting and/or administration; · The highest personal and professional ethics, integrity and values; · Commitment to representing the long-term interests of the Company and all of its stockholders; · An inquisitive and objective perspective, strength of character and the mature judgment essential to effective decision-making; · Expertise that is useful to the Company and complementary to the background and experience of other board members; and · Sufficient time to devote to board and committee activities and to enhance their knowledge of our business, operations and industry. The board believes that all of our directors meet these criteria. In addition, as outlined below, each director brings a strong and unique background and set of skills to the board, giving the board as a whole competence and experience in a wide variety of areas, including the messaging industry, related Internet industries, finance and accounting, operations, corporate governance, board service and executive management. We believe that the board as a whole and each of our directors possess the necessary qualifications and skills to effectively advise management on strategy, monitor our performance and serve our best interests and the best interests of our stockholders. Audit Committees. The audit committee of the board is responsible for developing and monitoring the audit of BigString. The audit committee selects the outside auditor and meets with the board to discuss the results of the annual audit and any related matters. The audit committee also receives and reviews the reports and findings and any other information presented to members of the audit committee by the officers of BigString regarding financial reporting policies and practices. Compensation for Board of Directors: Currently members of the board of directors do not receive compensation for their services as board members. In the future, the Company may adopt a policy which will compensate existing and/or new board members. Board members may receive additional compensation for participating on board committees. The amount of any compensation paid to board members and/or committee members will be set and approved by the board based on the board’s review of compensation paid by companies which are similarly situated to BigString. Each director serves for a term set to expire at the next annual meeting of stockholders of BigString. The name, age, principal occupation or employment and biographical information of each member of the board of directors of BigString who served as of December 31, 2011 are set forth below: Name and Address Age Principal Occupation or Employment Darin M. Myman 47 President and Chief Executive Officer of BigString Robert S. DeMeulemeester 45 Executive Vice President, Chief Financial Officer, Secretary and Treasurer of BigString Adam M. Kotkin 32 Chief Operating Officer of PeopleString Corporation There are no family relationships among BigString’s directors and executive officers. None of the directors of BigString has served as a director of any company registered pursuant to Section 12 of the Exchange Act, or subject to the requirements of Section 15(d) of the Exchange Act, or any company registered as an investment company under the Investment Company Act of 1940, as amended, during the last five years, except that Mr. Myman, Mr. DeMeulemeester and Mr. Kotkin are directors of PeopleString; and Mr. Kotkin is a director of Apps Genius Corporation. 12 Index Biographical Information Darin M. Myman is a co-founder of BigString and has served as the President and Chief Executive Officer of BigString since its inception on October 8, 2003. He also has served as a member of BigString’s board of directors since BigString’s inception. Mr. Myman developed extensive Internet skills through a variety of positions. He has executive management and founder experience having served as a co-founder and CEO of PeopleString, a publicly traded company, since January 2009. He also has corporate governance and board experience having served as a member of PeopleString’s board of directors since PeopleString’s inception. Prior to BigString, Mr. Myman was a co-founder and Chief Executive Officer of LiveInsurance.com, the first online insurance broker that pioneered the electronic storefront for large national insurance agencies. Prior to co-founding LiveInsurance.com, he served as a Vice President of the online brokerage services unit of Westminster Securities Corporation. Mr. Myman’s aforementioned experience and skills make him a valued advisor and highly qualified to serve as our President and Chief Executive Officer and as a director. Robert S. DeMeulemeester has served as Executive Vice President, Chief Financial Officer and Treasurer of BigString since September 2006. He also has served as a member of BigString’s board of directors since May 30, 2007, and was appointed as Secretary of BigString on March 14, 2011. Mr. DeMeulemeester developed extensive financial skills through a variety of positions. He also has Internet and executive management experience having served as a co-founder and Executive Vice President, Chief Financial Officer and Treasurer of PeopleString, a publicly traded company, since January 2009. He also has corporate governance and board experience having served as a member of PeopleString’s board of directors since its inception. Prior to joining BigString, from 1998 to 2006, Mr. DeMeulemeester served as managing director and treasurer of the Securities Industry Automation Corporation ("SIAC"), a New York based provider of automated information and communication systems that supports NYSE Euronext, the American Stock Exchange and related affiliates. He also served as managing director, CFO and controller of Sector, Inc. From 1993 to 1997, he gained marketing, business development and finance experience having served as an executive at Honeywell International Inc. (formerly AlliedSignal, Inc.) and from 1989 to 1991 as a management consultant at Accenture (formerly Andersen Consulting). Mr. DeMeulemeester earned his MBA at Columbia Business School, Columbia University and his Bachelor of Science, in Industrial Engineering at Lehigh University. Mr. DeMeulemeester’s aforementioned experience and skills make him a valued advisor and highly qualified to serve as our Executive Vice President, Chief Financial Officer, Secretary and Treasurer and as a director. Adam M. Kotkin has served as a member of BigString’s board of directors since June 29, 2005. He also served as the Chief Operating Officer of BigString since its inception on October 8, 2003 through November 12, 2010 and as Secretary of BigString from August 17, 2005 through November 12, 2010.Mr. Kotkin has executive management experience having served as the Chief Operating Officer of PeopleString, a publicly traded company, since January 2009 and as the Chief Executive Officer of Apps Genius Corporation since its inception on December 17, 2009. He also has corporate governance and board experience having served as a member of PeopleString’s board of directors since PeopleString’s inception and as the sole member of Apps Genius’ Board of Directors since Apps Genius’ inception. Prior to joining BigString, he gained operating and Internet experience having served as a business manager for InsuranceGenie.com. Prior thereto, Mr. Kotkin developed sales skills having served as business developer and sales manager at LiveInsurance.com from March 1999 until December 2000. Mr. Kotkin graduated with distinction from New York University with a BA in Economics. Mr. Kotkin’s aforementioned experience and skills make him a valued advisor and highly qualified to serve as a director. Executive Officers The name, age, current position and biographical information of each executive officer of BigString are set forth below: Name Age Position Darin M. Myman 47 President and Chief Executive Officer Robert S. DeMeulemeester 45 Executive Vice President, Chief Financial Officer, Secretary and Treasurer For the biographical information for the above listed executive officers, see “Directors.”Adam M. Kotkin resigned as Chief Operating Officer and Secretary of BigString on November 12, 2010. 13 Index Section 16 Compliance Section 16(a) of the Exchange Act requires BigString’s executive officers and directors, and persons who own more than ten percent of a registered class of BigString’s equity securities, to file reports of ownership and changes of ownership on Forms 3, 4 and 5 with the Securities and Exchange Commission (the “SEC”). Executive officers, directors and greater than ten percent stockholders are required by SEC regulation, to furnish BigString with copies of all Forms 3, 4 and 5 they file. Based solely upon a review of Forms 3 and 4 (and amendments thereto) furnished to BigString during the year ended December 31, 2011 and Forms 5 (and amendments thereto) furnished to BigString with respect to the year ended December 31, 2011, BigString believes that all filings required to be made by its executive officers and directors pursuant to Section 16(a) of the Exchange Act have been filed within the time periods prescribed. Chief Executive and Senior Financial Officer Code of Ethics The chief executive and senior financial officers of BigString are held to the highest standards of honest and ethical conduct when conducting the affairs of BigString. All such individuals must act ethically at all times in accordance with the policies contained in BigString’s Chief Executive and Senior Financial Officer Code of Ethics. Copies of the Chief Executive and Senior Financial Officer Code of Ethics will be furnished without charge upon written request. Requests should be directed to BigString Corporation, 157 Broad Street, Suite 109, Red Bank, New Jersey 07701, Attention: Secretary. Item 11. Executive Compensation EXECUTIVE COMPENSATION The following table sets forth information concerning the annual and long-term compensation of the Named Executive Officers (as defined below) for services in all capacities to BigString for the years ended December 31, 2011 and 2010. The Named Executive Officers are Darin M. Myman, President and Chief Executive Officer, and Robert S. DeMeulemeester, Executive Vice President, Chief Financial Officer, Secretary and Treasurer (the “Named Executive Officers”). 2 Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings All Other Compensation Total Darin M. Myman, President and Chief Executive Officer 2011 2010 $ $ 70,100 $ (1) $ $ 85,819 Robert S. DeMeulemeester, Executive Vice President, Chief Financial Officer, Secretary and Treasurer (2) 2010 $ $ 100 $ 100 Represents amounts reimbursed for automobile expenses. Please see “Certain Relationships and Related Transactions and Director Independence – Related Party Transactions” below for information on additional amounts paid to Mr. DeMeulemeester. 14 Index Chief Financial Officer - Employment Agreement Mr. DeMeulemeester and BigString entered into a letter agreement, effective September 18, 2006 (the “Letter Agreement”), pursuant to which BigString has employed Mr. DeMeulemeester as Executive Vice President, Chief Financial Officer and Treasurer of BigString, on an “at will” basis, whereby either BigString or Mr. DeMeulemeester can terminate his employment at any time for any reason or no reason. Pursuant to the terms of the Letter Agreement, BigString will pay Mr. DeMeulemeester an annual base salary of $130,000, which base salary will increase to $200,000 in the event BigString participates in one or more offerings of its securities and BigString receives, in the aggregate, more than $2,000,000 in net proceeds from such offering(s). At such time, Mr. DeMeulemeester will receive a lump sum payment, subject to any withholding required by law, equal to the difference between (a) the total amount of base salary paid to him up until the date of the increase to his base salary and (b) the total amount of base salary that would have been paid to him up until the date of the increase to his base salary, if his base salary was $200,000 as of September 18, 2006. To alleviate constraints on BigString’s limited financial resources during the years ended December 31, 2011 and 2010, Mr. DeMeulemeester’s base salary was reduced for such years. Mr. DeMeulemeester is also entitled to benefits afforded to all full-time employees of BigString, including medical and dental, as applicable. Moreover, Mr. DeMeulemeester may be eligible for certain bonuses in connection with his performance, to be determined and awarded in the sole discretion of BigString’s Board of Directors and Compensation Committee. In connection with BigString’s employment of Mr. DeMeulemeester, BigString granted him an incentive stock option to purchase 1,800,000 shares of BigString’s common stock, par value $0.0001 per share. In the event Mr. DeMeulemeester’s employment is terminated by BigString for any reason other than Cause (as defined in the Letter Agreement) after BigString is in receipt of more than $2,000,000 in net proceeds as a result of one or more offerings of its securities, or if Mr. DeMeulemeester’s employment is terminated by BigString or a successor entity for any reason other than Cause after or in connection with a Change of Control (as defined in BigString’s 2006 Equity Incentive Plan), Mr. DeMeulemeester will receive a lump sum payment equal to two months of his base salary, subject to any withholding required by law, within three days of the date his employment is terminated. No other officer or employee of BigString has an employment agreement with BigString. At the discretion of our Board of Directors, BigString may in the future enter into employment agreements with one or more of its officers or other employees. 2006 Equity Incentive Plan Pursuant to BigString’s 2006 Equity Incentive Plan, which was approved by the stockholders of BigString at its 2006 annual meeting of stockholders, options to purchase up to 15,000,000 shares of common stock may be granted to employees and directors of BigString who are in a position to make significant contributions to the success of BigString. As of December 31, 2011, stock options to purchase 4,825,000 shares of common stock were outstanding under the 2006 Equity Incentive Plan. Securities Authorized for Issuance under Equity Compensation Plans The number of stock options outstanding under the Equity Incentive Plan, the weighted-average exercise price of outstanding stock options, and the number of securities remaining available for issuance as of December 31, 2011 were as follows: 2 Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders (1) $ Equity compensation plans not approved by security holders $ Total $ BigString currently has no stockholder-approved equity compensation plan other than the 2006 Equity Incentive Plan described herein. Represents options to purchase common stock outstanding at December 31, 2011 issued under the Equity Incentive Plan. See discussion above for additional information. Includes warrants to purchase 5,375,000shares of common stock which were issued and outstanding as of December 31, 2011 and 300,000shares of common stock issued to a vendor under a partnering arrangement. 15 Index Outstanding Equity Awards at Fiscal Year End The following table provides information about all equity compensation awards held by the Named Executive Officers at December 31, 2011: OUTSTANDING EQUITY AWARDS FOR THE YEAR ENDED DECEMBER 31, 2011 Name Date of Grant Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price Option Expiration Date Darin M. Myman, President and Chief Executive Officer 4/11/08 4/11/13 Robert S. DeMeulemeester, Executive Vice President, Chief Financial Officer, Secretary and Treasurer 4/11/08 11/14/07 9/18/06 9/18/06 9/18/06 9/18/06 4/11/13 11/14/17 9/18/16 9/18/16 9/18/16 9/18/16 Risk Management The Board of Directors does not believe that BigString’s executive compensation program gives rise to any risks that are reasonably likely to have a material adverse effect on BigString. Executive officers are compensated on a salary basis and have not been awarded any bonuses or other compensation in 2011 and 2010 that might encourage the taking of unnecessary or excessive risks that threaten the long-term value of BigString. The Board has sought to align the interests of the executive officers with the long-term interests of BigString and its stockholders though grants of stock options under the Equity Incentive Plan, thereby giving the executive officers additional motivation to protect the long-term value of BigString. DIRECTOR COMPENSATION The following table sets forth information concerning the compensation of the directors of BigString for the year ended December 31, 2011. 2 Name Fees Earned or Paid in Cash Stock Awards Option Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings All Other Compensation Total Darin M. Myman $ Robert S. DeMeulemeester $ Adam M. Kotkin $ BigString does not currently pay its directors any retainer or other fees for service on the Board or any committee thereof. BigString did not have non-employee directors as of December 31, 2011. 16 Index Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Principal Stockholders and Security Ownership of Management The following table sets forth information as of March 30, 2012 with respect to the beneficial ownership (as defined in Rule 13d-3 of the Exchange Act) of BigString’s common stock by (1) each director of BigString, (2) the Named Executive Officers of BigString, (3) each person or group of persons known by BigString to be the beneficial owner of greater than 5% of BigString’s outstanding common stock, and (4) all directors and officers of BigString as a group: BENEFICIAL OWNERSHIP OF COMMON STOCK Name of Beneficial Owner: Percent Directors, Officers and 5% Stockholders No. of Shares (1) of Class Darin M. Myman (2)(3)(4)(5) % Robert S. DeMeulemeester (2)(3)(6)(7) % Adam M. Kotkin (2)(3)(8) % Alpha Capital Anstalt (9) % Jo Myman (2)(10) % All Directors and Executive Officers as a Group (3 persons) (5)(7)(9) % In accordance with Rule 13d-3 of the Exchange Act, a person is deemed to be the beneficial owner, for purposes of this table, of any shares of BigString’s common stock if he or she has voting or investment power with respect to such security. This includes shares (a) subject to options exercisable within sixty (60) days, and (b)(1) owned by a spouse, (2) owned by other immediate family members, or (3) held in trust or held in retirement accounts or funds for the benefit of the named individuals, over which shares the person named in the table may possess voting and/or investment power. This executive officer and/or director, or spouse of an executive officer and/or director, maintains a mailing address at 157 Broad Street, Suite 109, Red Bank, New Jersey 07701. Such person currently serves as a director of BigString. Mr. Myman serves as the President and Chief Executive Officer of BigString. Includes 100,000 shares of common stock registered in the name of Mr. Myman’s wife, Jo Myman, and 900,000 shares of common stock held by Mr. Myman for the benefit of Mr. and Mrs. Myman’s children under the Uniform Transfers to Minors Act. Mr. Myman disclaims any beneficial interest in the shares held by his wife and the shares held by him as custodian for his children. Includes 700,000 shares of common stock subject to currently exercisable stock options. Mr. DeMeulemeester serves as Executive Vice President, Chief Financial Officer, Secretary and Treasurer of BigString. Includes options to purchase 3,000,000 shares of common stock. Includes options to purchase 1,000,000 shares of common stock. Includes 16,166,667 shares of common stock issuable upon the conversion of issued and outstanding convertible notes. Konrad Ackerman has voting and investment control over shares held by Alpha Capital Anstalt. Mr. Ackerman disclaims beneficial ownership of such shares. Alpha Capital Anstalt maintains a mailing address at Pradafant 7, 9490 Furstentums, Vaduz, Lichtenstein. Includes 8,000,000 shares of common stock registered in the name of her husband, Darin M. Myman, and 900,000 shares of common stock held by Mr. Myman for the benefit of Mr. and Mrs. Myman’s children under the Uniform Transfers to Minors Act, as to which shares Mrs. Myman disclaims any beneficial ownership. 17 Index Item 13. Certain Relationships and Related Transactions and Director Independence Related Party Transactions On December 29, 2008, in order to alleviate constraints on BigString’s limited financial resources, BigString signed an agreement with Digital BobKat, LLC, a limited liability company in which Robert S. DeMeulemeester, an officer and director of BigString, has an interest. Digital BobKat, LLC provides business consulting services, including, but not limited to, management, product development, marketing, research, advertising and general business and administrative procedures and processes. The agreement renews annually, is subject to adjustment periodically, and may be terminated at will by either party upon three days notice. In May, 2011, the parties agreed to temporarily suspend services. Expenses for the years ended December 31, 2011 and 2010 were $69,310 and $78,436, respectively. In addition, BigString issued shares of its common stock to Alpha Capital Anstalt, a holder of more than five percent (5%) of BigString’s outstanding common stock, during 2011, as described under Item 5, “Market for Registrant’s Common Equity – Issuance of Shares of Common Stock in Connection with Conversion of Notes,” above. Meetings and Committees of the Board of Directors The board of directors of BigString conducts business through meetings of the board or by unanimous written consents of the board. The board of directors for 2011 consisted of Robert S. DeMeulemeester, Adam M. Kotkin and Darin M. Myman following the election of directors at the 2008 annual meeting of stockholders. BigString did not hold an annual meeting in 2009, 2010 or 2011. None of Mr. DeMeulemeester, Mr. Kotkin or Mr. Myman qualifies as an independent director in accordance with NASDAQ’s definition of “independent director” and the rules and regulations of the SEC. During 2011, the board held one (1) meeting, and the board acted by unanimous written consent on two(2)occasions. For the year ended December 31, 2011, the audit committee consisted of directors Robert S. DeMeulemeester and Adam M. Kotkin. Mr. DeMeulemeester served as the chair of the audit committee. Neither Mr. DeMeulemeester nor Mr. Kotkin qualified as an independent director under NASDAQ’s definition of “independent director” in fiscal 2011. The board has determined that Mr. DeMeulemeester qualifies as a financial expert under the rules of the SEC. The audit committee selected the accounting firm of Madsen & Associates CPAs, Inc. to act as BigString’s independent public accounting firm for the year ended December 31, 2011 and audit the financial statements of BigString for such year. The audit committee met five (5) times during 2011, with all members attending each meeting. For the year ended December 31, 2011, the compensation committee consisted of director Darin M. Myman. Mr. Myman served as the chair of the compensation committee. Mr. Myman did not qualify as an independent director under NASDAQ’s definition of “independent director” in fiscal 2011. The compensation committee did not meet during 2011. For the year ended December 31, 2011, the nominating and corporate governance committee consisted of directors Darin M. Myman and Adam M. Kotkin. Mr. Myman served as the chair of the nominating and corporate governance committee. Neither Mr. Myman nor Mr. Kotkin qualified as an independent director under NASDAQ’s definition of “independent director” in fiscal 2011. The nominating and corporate governance committee did not meet during 2011. Item 14. Principal Accounting Fees and Services. Audit Fees BigString incurred fees of approximately $20,500 and $20,500 in 2011 and 2010, respectively, to Madsen & Associates CPAs, Inc. for audit services, which included work related to the audits rendered for the years ended December 31, 2011 and 2010. Audit Related Fees As of December 31, 2011, BigString has not paid any fees associated with audit related services to Madsen & Associates CPAs, Inc., or any other accounting firm. 18 Index Tax Fees As of December 31, 2011, BigString has not paid any fees associated with tax compliance, tax advice or tax planning to Madsen & Associates CPAs, Inc. or any other accounting firm. All Other Fees As of December 31, 2011, BigString has not paid any fees associated with non-audit services to Madsen & Associates CPAs, Inc., or any other accounting firm. Policy on Pre-Approval of Audit and Permissible Non-Audit Services The audit committee is responsible for appointing, setting compensation and overseeing the work of the independent registered public accounting firm. In accordance with its charter, the audit committee approves, in advance, all audit and permissible non-audit services to be performed by the independent registered public accounting firm. Such approval process ensures that the independent registered public accounting firm does not provide any non-audit services to BigString that are prohibited by law or regulation. Item 15. Exhibits and Financial Statement Schedules. (a)Exhibits Reference is made to the Index of Exhibits beginning on page E-1 herein. (b)Financial Statements Reference is made to the Index to Consolidated Financial Statements on page F-1. 19 Index SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the Registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BIGSTRING CORPORATION Date:April 12, 2012 By: /s/ Darin M. Myman Darin M. Myman President and Chief Executive Officer KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Darin M. Myman and Robert S. DeMeulemeester and each of them, his true and lawful attorneys-in-fact and agents for him and in his name, place and stead, in any and all capacities, to sign any and all amendments to this annual report on Form 10-K, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as they might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents may lawfully do or cause to be done by virtue hereof. In accordance with Section 13 or 15(d) of the Exchange Act, the Registrant has caused this report to be signed by the following persons in the capacities and on the dates stated. Signatures Title Date /s/ Darin M. Myman President and Chief Executive Officer and Director (Principal Executive Officer) April 12, 2012 Darin M. Myman /s/ Robert S. DeMeulemeester Executive Vice President, Chief Financial Officer, Secretary and Treasurer April 12, 2012 Robert S. DeMeulemeester and Director (Principal Financial and Accounting Officer) /s/ Adam M. Kotkin Director April 12, 2012 Adam M. Kotkin 20 Index INDEX TO CONSOLIDATED FINANCIAL STATEMENTS BIGSTRING CORPORATION AND SUBSIDIARY Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets at December 31, 2011 and 2010 F-3 Consolidated Statement of Operations for the years ended December 31, 2011 and 2010 F-4 Consolidated Statement of Stockholders’ Deficiency for the period ended December 31, 2011 F-5 Consolidated Statement of Cash Flows for the years ended December 31, 2011 and 2010 F-6 Notes to Consolidated Financial Statements F-7 F-1 Index Madsen & Associates, CPA's Inc. 684 East Vine Street Murray, UT 84107 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of BigString Corporation Red Bank, New Jersey We have audited the accompanying consolidated balance sheet of BigString Corporation and Subsidiary (collectively, the “Company”) as of December 31, 2011 and 2010, and the related consolidated statements of operations, stockholders’ deficiency and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2011 and 2010, and the results of its operations and its cash flows for each of the years in the periods ended December 31, 2011 and 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As more fully explained in Note 2 to the Company's consolidated financial statements, the Company has a working capital deficit and has incurred losses from operations since operations commenced. The Company's continued existence is dependent upon its ability to obtain working capital through additional equity and/or debt financing and revenue to cover expenses as the Company continues to incur losses. These uncertainties raise substantial doubt about the Company's ability to continue as a going concern. The Company's financial statements do not include any adjustments that might result from the outcome of these uncertainties should the Company be unable to continue as a going concern. /s/ Madsen & Associates, CPAs Inc. April 12, 2012 F-2 Index BIGSTRING CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable - net of allowance of $0 and $25 - Prepaid expenses and other current assets Total current assets Property and equipment - net - Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Accounts payable $ $ Accrued expenses Unearned revenue - Accrued interest Short-term debt Total current liabilities Long term liabilities: Long-term debt - TOTAL LIABILITIES Stockholders' deficiency: Preferred stock, $0.0001 par value - authorized 1,000,000 shares; issued and outstanding 79,657 and 79,657 shares, respectively 8 8 Common stock, $0.0001 par value - authorized 249,000,000 shares; issued and outstanding 137,027,690 and 98,640,640 shares, respectively Additional paid in capital Deficit ) ) Total stockholders' deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ See notes to consolidated financial statements. F-3 Index BIGSTRING CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENT OF OPERATIONS For the Years Ended December 31, Operating revenues $ $ Operating expenses: Cost of revenues Research, development, sales, general and administrative Total operating expenses Loss from operations ) ) Other income (expense): Interest income 45 Interest expense ) ) Other, net ) Total other income (expenses) ) Earnings (loss) before provision for income taxes ) Provision for income taxes - - Net earnings (loss) $ $ ) Net earnings (loss) per common share calculation: Basic $ $ ) Diluted $ $ ) Weighted average common shares outstanding: Basic Diluted See notes to consolidated financial statements. F-4 Index BIGSTRING CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIENCY Preferred Stock Common Stock Additional No. of No. of Paid-In Total Shares Amount Shares Amount Capital Deficit Balance, January 1, 2010 $ ) $
